 In the Matter of COLUMBIA BAKING COMPANY D/B/A STONE BAKINGCOMPANYandINTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, TRUCK DRIVERSAND HELPERS LOCAL UNION NO. 728Case No. C-P2640.-Decided July 20, 1943DECISIONANDORDER.On June 11, 1943, the Trial Examiner issued his Intermediate Re-port in the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action as set out in the copy of. the Intermediate Reportattached hereto.Thereafter the respondent filed exceptions to theIntermediate Report.No request for oral argument before the Boardwas made by any of the parties. The Board has considered the rulingsof the Trial Examiner at the hearing and finds that no prejudicialerrors were committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the respondents exceptions,and the entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner with the excep-tions and qualifications noted below :1.The Trial Examiner found, and we agree, that N. O. Smith,George W. Childs, Jr., and S. C. Hays were supervisory employees.The respondent disputes this finding and urges in its brief before theTrial Examiner and in its exceptions, that these individuals, contraryto the findings of the Trial Examiner, had no authority to recommendthe hire or discharge of employees.While it is clear `that Smith,Childs, and Hays had the power to recommend discharges, we find notestimony to support the finding that they had the power to recom-mend, or did, in fact, recommend the hire of employees.However, inview of the other factors tending to establish their supervisory status,we have found it unnecessary to rely upon the finding of the TrialExaminer that Smith, Childs, and Hays had authority to recommendthe hire of employees.51 N. L. R. B., No. 91.485 486DECISrONS OFNATIONALLABOR REILA'TIONS BOARDORDERUpon the entire record in the'case, and pursuant to Section 10 (c),of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Columbia Baking Company,doing business as Stone Baking Company, Atlanta, Georgia, its offi-cers, agents, successors-and assigns shall :1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, TruckDrivers and Helpers Local Union No. 728, or any other labor organiza-tion of its employees, by discharging or refusing to reinstate any of itsemployees, or in any other manner discriminating in regard to theirhire and tenure of employment or any other term or condition of theiremployment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, to.form, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining, or other mutual-aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to Densal Grover McGinnis immediate and full reinstate-ment to his former or substantially equivalent position without prej-udice to his seniority or other rights and privileges;(b)Make whole the said Densal Grover McGinnis for any loss ofpay he may have suffered by reason of the respondent's discriminationagainst him, by payment to him of a sum of money equal to that which-he normally would have earned as wages from the date of his dischargeto the date of the respondent's offer of reinstatement, less his net earn--ings during said period ;(c)Make whole Luther Clayton Sargent for any loss of pay he,may have suffered by reason of the respondent's discrimination againsthim by payment to him of a sum of money equal to that which he nor-mally would have earned as wages from the date of his discharge to thedate upon which he started working steadily in the employment inwhich he was engaged at the time of the hearing, less his net earningsduring said period;(d)Post immediately in conspicuous places in its place of businessin Atlanta, Georgia, and maintain for a period of at least sixty (60)consecutive days from the date of posting notices to its employeesstating: (1) that the respondent will not engage in the conduct fromof this Order; (2) that the respondent will take the affirmative action, COLUMBIA BAKING COMPANY487set forth in paragraphs 2 (a), (b), and (c) of this Order; and (3) thatthe respondent's employees are free to become or remain members ofInternational Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Truck Drivers and Helpers Local Union No.728, or any other labor organization, and that the respondent will notdiscriminate against any employee because of membership or activityin that 'or' any other labor organization;(e)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the receipt of this Order what steps the re-spondent has taken to comply herewith.INTERMEDIATE REPORTMr. Mortvneer H. FreemanandMr Paul S. Kuelthau,for the Board.Mr. Alexander E. Wilson, Jr.,of Atlanta, Ga.,for the respondent.STATEMENT OF THE CASEUpon an amended charge duly filed on April 9, 1943, by International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, TruckDrivers and Helpers Local Union No. 728, herein called the Union, the NationalLabor Relations Board, herein called the Board, by the Regional Director for theTenth Region (Atlanta, Georgia), issued its complaint dated April 9, 1943, againstColumbia Baking Company, doing business as Stone Baking Company, hereincalled the respondent, alleging that the respondent had engaged in and was'engaging in unfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.Copies of the complaint, accom-panied by notice of hearing thereon, were duly served upon the respondent andthe Union.With respect to the unfair labor practices, the complaint alleged, in substance,that the respondent: (1) since September 1, 1942, interfered with, restrained, andcoerced its employees by (a) persuading, threatening, and warning its employeesto refrain from assisting or becoming or remaining members of the Union,(b) threatening to discontinue its local bread and cake routes because of theparticipation of its drivers in the Union, and (c) interrogating its employeesconcerning their concerted activities ; and (2) on November 7, 1942, dischargedand thereafter refused to reinstate Luther Clayton Sargent and Densal GroverMcGinnis because of membership in and assistance to the Union and becauseof their concerted activities with other employees for their mutual aid andprotection.In its amended answer dated April 21, 1942,' the respondent admitted theallegations of the complaint as to the nature of its business but denied that ithad engaged in any unfair labor practice.Pursuant to notice, a hearing was held from April 22 through April 24, andon May 6, 1943, before the undersigned, the Trial Examiner duly designated bythe Chief Trial Examiner.The Board and the respondent were represented bycounsel and participated in the hearing.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.At the close of the hearing the respondent1 The answer originally filed and the amended answer are identical except that thelatter includes a ''erificEftion. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARD'made several motions to dismiss and to strike.2 All of them, except a motionto dismiss as to Sargent, who does not desire reinstatement, were denied overthe objection of the respondent.The undersigned reserved his ruling on themotion relating to Sargent, and he now denies that motion.Motions to con-form the complaint and the answer to the proof as to dates, spellings, andsimilar formal matters were granted without objection.The parties, upon re-quest of the undersigned, argued orally before him.They were also given anopportunity to file briefs with him and one was filed by the respondent.Upon the record thus made and from his observation of the witnesses, theundersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is a Delaware corporation, licensed to do business in the Stateof Georgia.It has its principal office and place of business at Atlanta, Georgia.It is engaged in the manufacture, sale, and distribution of bread, cake, andrelated products.During 1942, in the conduct of the business at its Atlantaplant, the respondent purchased materials in excess of $500,000.Over 80 percentof these materials came from States other than the State of Georgia.During1942, the respondent distributed outside the State of Georgia over $50,000 worthof products manufactured at its Atlanta plant.These figures are substantiallyrepresentative of the respondent's operations at its Atlanta plant thus far in1943.For the purposes of this proceeding the respondent admits that it is en-gaged in interstate commerce at its Atlanta plant within the meaning of the Act.II.THE ORGANIZATIONINVOLVEDInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Truck Drivers and Helpers Local Union No. 728, is a labororganization within the meaning of the Act, and admits to membership em-ployees of the respondent at its Atlanta, Georgia, plant.III.THE UNFAIR LABOR PRACTICESA.Interference, restraint, and coercionIn August 1942, the respondent's route salesmen, under the leadership of twoof their number, Luther Clayton Sargent and Densel Grover McGinnis, held ameeting for the purpose of taking concerted action to obtain a wage increase'At this meeting the salesmen elected a committee of which Sargent was chairmanand McGinnis was a member. Shortly after the meeting, the committee con-ferred with J. W. Swearingen, the respondent's assistant plant manager, and2The respondent moved to dismiss the entire complaint for lack of any evidence tosupport it; to dismiss the complaint as to Sargent and to strike all of the testimony relat-ing to that portion of the complaint for the reason that he does not desire reinstatement ;to strike fiom the complaint the names of two employees alleged to have engaged inunfair labor practices, and to stoke from the record the statements allegedly made bythose two employees on the ground that they are not management representatives ; to dis-miss the entire complaint and strike the entire record on the ground that the respondentis prejudiced by the Board's attorney's description in the record of certain rejected exhibitsand by the fact that the rejected exhibits were forwarded to the Board together with therecord.gThough there is some testimony that this meeting was held on September 4, 1942, therespondent's undisputed records show that the Increase in salary which resulted fromthe activities of the committee was effective as of August 24, hence the meeting must havebeenheld in August, and the undersigned so finds. COLUMBIA BAKING COMPANY489requested a wage increase.Swearingen asked the committee whether a unionhad anythingto dowith "the meeting"and was told it had not.Swearingenthen referred the committee to RalphWard,the respondent'smanager at itsAtlanta plant and assistant to its president,and told the committee that heknew how Ward felt about unions and that he believedWardwould give thequestion of a raise a great deal more consideration than he otherwise would havegiven it because no union was behind it.4 Shortly thereafter the committee pre-sented its request for an increase in salary to Ward.A few days later Wardcalled a meeting of the salesmen,announced a raise, told them that he appre-ciated the fact that they had had no"outside help",and said that if any troublearose later he thought that they could see him and settle it without such assist-ance.`The day after`Ward informed the salesmen that they were to receive an in-crease in salary, N. 0. Smith, one Af the supervisors of the respondent's, sales-men,' told Sargent that Ward could not be driven to do anything and thatsooner or later he would"check"the men out one by one.'Soon after the meetings of the committee with Swearingen and. Ward, Su-pervisor Childs warned McGinnis to watch his step around the loading plat-form and told him that about 4 years previously a group of employees held ameeting similar to the one at which the committee had been elected,and thatonly 2 of the 18 salesmen active in that affair were still employed by the re-spondent.Some of them,he said, had been discharged for little or no reasonand some had left because it had gotten so hot for them".He also told Mc-4Though Swearingen denied that he made this inquiry of and statement to the commit-tee, the undersigned credits McGinnis and Sargent upon whose testimony the findings inrelation thereto are basedMcGinnis was an unusually frank and honest witness and theundersigned was especially impressed with his credibility.Sargent's demeanor on thewitness stand was also that of an honest witness.The testimony of both McGinnis andSargent was free from internal conflicts.On the other hand, Swearingen admitted that,wilh respect to one matter, he was "confused"Ile also gave self-contradictory testimonyas to the date on which it was finally determined to discharge Sargent and as to whetherhe had ever warned Sargent that he would be discharged unless his work improved. The,undersigned, from the obseivation of Swearingen on the witness stand and upon considera-tion of all his testimony, finds that Swearingen was not a credible witness.sThe above findings with respect to Ward's statements at the time be announced thesalary increase are based on the credible and undisputed testimony not only of Sargentand McGinnis, but also of J R Reid, and J P. Ogletree, two other salesmen who werepresentwhen Ward announced the increaseAlthoughWard testified concerning theremarks he made on that occasion, he did not deny making the statements above whichthe Board's witnesses attribute to him° Smith and George W Childs, Jr, and S. C Hays, who are mentioned hereafter, were,at all times involved herein, called supeivisois by the respondentEach had from 6 to10 route salesmen under himThey could not employ or discharge men, but they couldrecommend employment and discharge.They rode with salesmen, adjusted complaints,inspected their work, and assisted and advised them concerning their dutiesThey alsogave the salesmen orders as to the manner of handling the routes and disciplined them.They attended conferences at which the salesmen were not present and at which mattersrelating to the respondent's business,including those dealing with company policies, werediscussedAt times their duties were entirely supervisory.The salesmen sometimeswent to them first with problems concerning their n orkThey were paid straightsalaries,whereas the salesmen, after they had served their apprenticeships, were paidsmall salariesand commissions.The undersigned finds that Smith, Childs, and Hays were, at the timesmentioned herein, supervisors and represented management7 Although Smith denied that he made this statement, the undersigned credits Sargenton whose testimony this finding is based.Smith's testimony on direct examination wasan almostunbroken succession of denials of statements and conduct attributed to him bycredible witnesses for the Board including Sargent and McGinnis.The undersigned findsthat Smith was not a credible witness. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDGinnis that Ward was watching everyone on the committee and that "sooneror later, for any reason,he would probably fire every one of them."'Toward the middle of October, the committee which had obtained the salaryincrease undertook to investigate the justness of the discharge of one of theroute salesmen.At about the same time,Sargent and McGinnis began organizing for theUnion and talked to some of the salesmen about the Union. During the lastpart of October or the first week in November, McGinnis, with the assistanceof Sargent and Reid, obtained a list of the names and addresses of route sales-men who they thought might be interested in joining the Union.McGinniswent to the Union's headquarters and typed the list on the Union's stationery.McGinnis and Sargent talked with nearly all of the men on the list.McGin-nis asked some of them what their attitude toward the Union was and Sargentwent so far as to solicit membership in the union.About November 3, Childs began riding McGinnis's route with him.He toldMcGinnis that there was "something fishy about it all" since he had first beentold to ride with someone else.° Childs warned McGinnis to stop his talk-ing around the platform, for if he did not he would certainly be discharged.When McGinnis asked him what he meant, Childs replied, "Mac, you knowabout this union talk."On November 7, Childs asked McGinnis if the employeeswere trying "to organize the union."McGinnis replied, "probably so and ifnothing happens we will have one in the next couple of weeks." Childs theninquired if McGinnis was the one who was "getting it up." To this McGinnisanswered that he was one of them. Childs then asked who the others were 10On November 6, Harold Emerson Awtry, a route salesman, was accompaniedon his route by Supervisor Smith.During this trip Smith asked Awtry thenames of the employees who were engaged in union activity on the respondent'sloading platform.Smith told Awtry that he hoped that he was "not mixedup with any of the chatter or talk thatisgoing around."After Smith andAwtry had covered Awtry's route and returned to the plant, Awtry went toWard's office and, in effect, apologized for his part in the activity to get asalary increase and assured Ward that he "was not mixed up in anything thatwas taking place around the bakery," that he "was fully for the bakery andappreciated the things" that Ward had done for him and that he would try to"stick with" Ward in every thing he didWard inquired of Awtry concerning thetalk and activities on the platform and asked who were involved in them.Awtrytold him thatsome salesmenwere talking about the Union but he refused to.divulge their names.Ward told Awtry that he was not going to be forced intodoing anything and that he would not tolerate a union at the plant.He alsotold Awtry that he would immediately discharge anyone who tried to unionize8Though Childs denied that he made these statements,the undersigned credits McGinnison whose testimony these findings are based and who has been found to be a trustworthywitnessOn the other hand,Child'stestimony was sometimes evasive.For instance,H hen Childs was asked whether certain bread had not gotten mouldy because an ingredienthad been omitted,he replied,"I don't know about that. It was,maybe, weather conditionsat the time"At other times his testimony was inconsistentFor example,he testifiedthat breadleft byMcGinnis with a customer had been pushed back on racks and coveredwith bread of competitors.He first testified that he would not say that McGinnis causedthis condition or knew of it, and then he claimed that it was the fault of McGinnis"becauseit shcuid have been fixed up when it was found".9Childs denied that lie told McGinnis this and testified that he had been originally toldto ride with McGinnisFor reasons already stated,the undersigned credits McGinniswho testified to this statementby ChildsSee footnote 4,supra10There is no evidence as to McGinnis'reply.Although Childs denied this testimonythe undersigned credits McGinnis. COLUMBIA BAKING COMPANY491the plant.He added that rather than sign a union contract he would dischargeevery city driver at the Atlanta plant, and do away with the city routes.Healso asked Awtry if he was going to join the Union and told him that he hopedhe would not 11It has been found that the respondent, through Plant Manager Ward, AssistantPlantManager Swearingen, and Supervisors Smith and Childs inquired ofits salesmen whether the Union had anything to do with their requesting araise,warned them of the opposition of the respondent to the Union, suggestedthat they deal directly with the respondent concerning working conditions,inquired of them concerning their union activities, expressed to one of them thehope that he would not join the Union, warned them of the possibility of dis-charge if they engaged in union activity, threatened the immediate 'dischargeof anyone of them who should attempt to organize the respondent's plant, andasserted that it would discharge every city driver at the Atlanta plants and doaway with the city routes rather than sign a union contract. It is furtherfound that by these inquiries and statements the respondent has interferedwith, restrained, and coerced itS employees in the exercise of the rights guar-anteed in Section 7 of the Act. -B. The discriminatory discharges of Sargent and McGinnisPrior to their discharges, Sargent had worked for the respondent over 4 yearsand McGinnis had worked for the respondent more than 8 months.In August 1942, as noted above, Sargent and McGinnis were the leaders in thesalesmen's concerted efforts to obtain a salary increase.They called the sales-men's meeting at which the bargaining committee which negotiated the increasewas chosen.Sargent was the chairman and McGinnis was a member of thiscommittee.Sometime later the committee investigated the justness of the dis-charge of one of the respondent's salesmen.By the middle of October Sargenthad begun organizing for the Union and soon thereafter McGinnis joined him inthat work.About November 1, they obtained a list of names of the routesalesmen and spoke to nearly all of them about joining the Union. On November4,McGinnis joined the Union.Between that time and November 7 he showedunion literature to several of the salesmen.On November 6, Sargent andMcGinnis told the salesmen that there was a meeting scheduled for November 9for the purpose of voting on whether the salesmen wished to join the Union.On November 7, Sargent and McGinnis, the only outstanding organizers of theUnion, were discharged.The November meeting was not held and the unionactivities ceased.The respondent claims that it had no knowledge of the union activity ofSargent and McGinnis. , This claim is not supported by the evidence.Ward andSwearingenknew that Sargent and McGinnis were active in obtaining the salaryincreaseinAugust.At that time they both attended the conferences of thebargaining committee with Ward andSwearingen,and Sargent told Ward thathe was a chairmanof the committee. Supervisors Smith and Childs were awareof thediscussionconcerning the Union that was taking place on the platform."Though Smith and Ward denied that they made these statements,the undersignedcreditsMcGinnis and Awtry on whose testimony these findings are based.It has beenfound that McGinnis was a particularly credible witness and that Smith was not a reliablewitness.Awtry was subpenaed by the Board and.was a hostile, reluctant,evasive witnesson direct examination.In view of his pledge of loyalty to Ward when he talked withthe latter on November 6 and of the nature of his testimony the undersigned finds thatAwtry's testimony adverse to the respondent was reluctantly given solely for honesty's sakeand must be accepted as trueWard was an evasive witness and at times his memorywas poor.The undersigned finds that Ward was not a credible witness. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDSoon after the meeting of the salesmen's committee with Ward, Childs toldMcGinnis that Ward was watching everyone on the committee. On November3 and 7 Childs spoke to McGinnis concerning his union activity and on the latterdateMcGinnis told Childs that he was helping to organize the Union.OnNovember 5, McGinnis, before he went to the cashier's window at the respondent's,plant, accidentally left on a table his list of salesmen written on the Union'sstationery.When he returned to the table Supervisor Smith. was looking at thelist.McGinnis picked it up, in Smith's presence, and put it in his pocket" OnNovember 6, Smith questioned Awtry about the salesmen's union activity.Onthe same day, Awtry told Ward about the employees' discussion concerning theUnion.When Virgil N. Sigman, the respondent's sales manager, discharged-McGinnis, the latter asked Sigman if he was not discharging him because ofunion activities.Sigman replied that they knew something about that and thatthey would find out more about it later."These facts demonstrate that Sargent and McGinnis were the leaders of theUnion's activity at the respondent's plant, that the respondent knew of thatfact, and that they were discharged at the height of that activity within a fewdays after Sargent and McGinnis had taken" the first concrete action towardorganizing the UnionThe evidence further shows that the respondent had onseveral occasions stated its disapproval of labor organizations ands had givenwarnings that union activity would result in the loss of employment.Undersuch circumstances the allegations of the complaint as to Sargent and McGinnismust be sustained in the absence of a clear showing that their discharges werefor cause.1.The respondent's contentions concerning the discharge of SargentThe three specific reasons given by the respondent for the discharge of Sar-gent were that he was dissatisfied with his working conditions, that he wasdisrespectful to Swearingen, and that his "stales" '° were unreasonably high.Thus, the reason given by Swearingen to Sargent for his discharge was thatSargent appeared to be dissatisfied with his working conditions, while thereasons given by Swearingen on Sargent's employment record card for his dis-charge were "not satisfied and work not satisfactory "Ward finally testifiedthat the reasons for Sargent's dismissal were that he had been disrespectfulto Swearingen and that he had too many stales.An analysis of the evidence casts considerable doubt on the merits of thegrounds given by the respondent for Sargent's discharge.Thus, when Sargentwas told that has was being dismissed because of his dissatisfaction with hisworking conditions, he denied any such discontentment.Also of particularsignificance as indicating a lack of dissatisfaction on the part of Sargent, arethe facts that Sargent's supervisor, Hays, testified that Sargent had never ex-pressed such unhappiness or dissatisfaction to him and that, when Swearingen"Though Smith denied any knowledge of this episode and testified that he had neverseen any paper like the one containing this list of names, the undersigned credits McGinniswho testified to this occurrenceSee footnote 4,supra,in support of the reliance of theundersigned on the testimony of McGinnisSee footnote 7.supra,concerning the veracityof Smith.laThough Sigman denied that he made this statement, the undersigned credits McGinniswho testified to this conversation.Sigman's testimony was self-contradictory in severalrespectsFor instance,he first testified that'McGinnis'saleswent up for 2 weeks inOctober and then he testified that be had stated that McGinnis' sales went down duringthe first week or two of October14 Stales were products which had not been sold by the customer and which were returnedto the salesman.The stales referred to related to bread.No evidence was offered relat-ing to cake stales. COLUMBIA BAKING COMPANY493told Hays that he had discharged Sargent because of dissatisfaction,Hays toldhim that he thought Swearingen had gotten the wrong man.Although Swearingen testified to several episodes which he claimed amountedto disrespectfulness on the part of Sargent, Hays said that Sargent had neverbeen disrespectful to him nor, to his knowledge, to anyone connected with themanagement of the respondent.Morever, Swearingen did not mention disre-spectfulness as a ground for Sargent's discharge either when he dischargedSargent or when he stated his reasons for Sargent's discharge on Sargent'semployment record card.Further, Swearingen's very testimony creates dis-trust in the existence of some of the claimed disrespectful conduct.Thus, headmitted that he was confused and could not remember when Sargent made oneof the alleged disrespectful statements.Another statement complained of bySwearingen was not made to him, though he asserted that it referred to himand Sigman.He could not recall who told him about this.16Ward admittedthat he ordered Sargent discharged, at least in part because of disrespectfulnessto Swearingen, without knowing of what acts the disrespectfulness consistedand without attempting to enlighten himself on that point. Further, Swearin-gen conceded that Sargent's attitude toward him was without fault when hedischarged Sargent and,when Sargent went to see Ward after his discharge,Ward told him that he had always found Sargent cooperative.Although Sargent's stales record during the last months that he worked forthe respondent was higher than that of some other salesmen, it is highlysignificant that the stales record of a number of salesmen who are still em-ployed by the respondent were higher, during several weeks just preceding thedischarge of Sargent, than was his stales record during the same period. Thisis shown in the schedule which appears below 19Swearingen tried to explain the higher stales percentages of some of the driversother than Sargent.Thus, he testified that Ellis' route was highly competitive.15Swearingen testified that Sargent told him that he thought the man out on a route oughtto know better how to run it than someone sitting in his office, but he said he was confusedand did not remember when this occurredSwearingen stated further that Sargent hadtold N. O. Smith that he was getting tired of having someone stick his nose into his(Sargent's) truck every time it backed in at the platform and that, when saying this, Sar-gent referred to Swearingen and SigmanSwearingen could not recall who told himabout this.He said also that Sargent told him that if the respondent took certain storesoff his route he could get enough cake for other customers and that the cakes were notbeing properly allocatedFinally Swearingen testified that, in his presence,Sargent hadkicked bread boxes around,and off, the loading platform.Sargent denied that he hadkicked any of the respondent's bread boxes.For reasons already given,the undersignedcredits Sargent and finds that he did not kick the respondent's bread boxes.The under-signed further finds that Swearingen's objection to Sargent's having told him that cakeswere being improperly allocated and that if he took certain stores off Sargent's route thelatter would have enough cake to serve other customers is without substantial foundation.Sargent was merely making suggestions that a salesman might reasonably propose andexplaining why he had not delivered cake to a customer who had complained that Sargenthad failed to make such delivery.19Percentages of StalesWeek ending-SargentEllisGazawayOgletreeHays,supervisorSept.19-----------------------------19 7822 9922 1319 1621 21Oct. 3-------------------------------15 1329 0817 0824 50_Oct.17______________________________11 6816 8016 6516 7522.16Oct 24------------------------------14 4118 83__________________________________Nov.7________________ _______________13 44_14.38__11 87_6 8718 30 494DECISIONS OF NATIONALLABOR RELATIONS BOARDItwas admitted,however, thatEllishad been with the respondent about 2yearsand hadhad the route in question for several months when his stalespercentage was high.Swearingen also testified that Ogletree's route had neverdone much business and had been driven by poor salesmen prior to the timethat Ogletree took it over.Itwas conceded,however, that Ogletree had beenwith the respondent for about 3 years and was a trained salesman when he hadthe high stales in question.These explanations givenfor thestales averagesthatwere higher than Sargent's do not impress the undersigned.Though itmight be that stiff competition or former abuse of a route might make it difficulttomake a highsales record,competent salesmen should, soon after beginningto handle any route, be able to judge the amount of products sold on the route-and to avoid unreasonably high stales averages.In addition,the stalesrecord ofthe experienced salesman who succeededSargent averaged 77 percent higher duringthe 5-weeks period immediately follow-ing Sargent's discharge than did Sargent's during the last 5 weeks that he workedfor the respondent 17Although one might expect even an experienced salesmanon a new route temporarily to have a somewhat higher stales record than a sales-man who had worked on the route for years,the fact that the new salesman hada very much higher stales average than the old salesman is some evidence thatthe latter's stales record was not unreasonably high.Further, Sargent's stalesrecord for October, during the latter part of whichmonth Wardsaid his attentionwas first called to Sargent's case, was lower than it had been for the preceding4 months.'During the last--week that Sargent was with the -respondent,Hays, his super-visor, told him that his route was in as good shape as he had ever seen it, andat the hearing Hays testified that Sargent was industrious and that he thoughtSargent "averaged up with the balance of"the route salesmen.Ward testifiedthat he always considered Sargent"a very good salesman,"while Sigman toldSargent at the time of his discharge that his work was satisfactory.Prior to his discharge,Sargent was never warned by any of the respondent'ssupervisors of his possible dismissal.On all of the facts,including the anti-union attitude of the respondent, asshown by the statements,threats, and inquiries of its supervisory employees,the undersigned finds that the respondent did not discharge Sargent for thereasons asserted by it but that it discharged him and failed to offer him reinstate-ment because of his activity on behalf of the Union and other concerted activities.By thus discriminatingin regardto the hire and tenure of employment of Sargent,the respondent discouraged membership in the Union and interfered with,restrained, and coerced its employees in the,exercise of the,rights,gua.rantegd.inSection 7 of the Act.2.The respondent's contentions concerning the discharge of McGinnisThe reason given by the respondent for the discharge of McGinnis was thathis work was not satisfactory in that he was taking too long to operate hisroute, his sales were down,and his stales were high.Though McGinnis admitted that he often got in from his route later thanthe other route salesmen,he explained this by the fact that he had a longroute 1°and a great deal to do on it.Though he admitted that he had been17 Sargent's percentage of stales during the period referred to was 14 16, while that ofhis successorwas 25 25.11Sargent's stales averages for June, July, August, September, and October 1942 were,respectively, 19.15, 17.05, 19.10, 15 78, and 14.84 percent.19McGinnis'route on most days was about 1 50 miles long. Two days a week he wentinto Alabama and at these times it was about 168 miles long. COLUMBIA BAKING COMPANY495told to leave early and to get in as early as possible,Sigman conceded thatthere was no rule that a salesman had to be in at a particular time 20 Uponall the relevant evidence,the undersigned finds that the length of time takenby McGinnis in the operation of his route was not the cause of his discharge.Though McGinnis'bread sales in September were lower than they had beensince he was given route 18,21 this was partially accounted for by the factthat one of his customers, West Georgia College, bought much less bread inSeptember than it had previously purchased while McGinnis had been selling itbread' In October his average bread sales increased somewhat 28 The lastweeks' bread sales of McGinnis amounted to $195.50, which was an increase of$7.59 over the sales of the previous week.The average weekly gross sales ofbread by McGinnis from the week beginning July 20, about which time Sigmantestified that McGinnis was first noticed"falling down,"until his discharge onNovember 7 was $202.61.The average weekly gross sales of the successor ofMcGinnis,who, Sigman testified was doing very nicely,was- $195.43 from theweek ending March 20 through the week closing May 1, which was the periodof his highest sales average.McGinnis'sales record, as set out above, showsno unwarranted drop in sales at or near the time of his discharge.In viewof this fact and of the further fact that the sales record of his successor,who was said to be doing very nicely,was lower than that of McGinnis, theundersigned finds that the respondent's assertion that it discharged McGinnisbecause of his low sales record is unfounded and that McGinnis was not dis-charged for that reason.The average weekly bread stales of McGinnis during October was 10.27 per-cent, which was a considerably lower average than he had previously had sincehe took route 18During October he won a prize for low stales 24The stales record of a number of salesmen who are still employed by therespondent, were higher, during several weeks just preceding the discharge ofMcGinnis, than was his stales record during the same period.The stales per-centages of McGinnis for the weeks ending September 19, October 3, 17, and 24,and November 7, 1942, were 2162, 7194, 7 02, 6 08, and 13.62, respectively.The higher records of othersalesmenstill employed by the respondent are setout in footnote 16,supra.The stales record of the successors of McGinnis onroute 18, during the period that stales were permitted to be returned to the20 Sigman testifiedthat thesalesmen were supposed to have their trucks loaded andready to go at 5 30 a in but that he had known McGinnis not to leave until 7.00 a. in,He testified further that when he had spoken to McGinnis about his late returns to theplant he received the "usual alibis "McGinnis testified that he usually got hs truckloaded about 5 a in but that it would be 5 : 30 or 5:15 a in. before he left on his trip.He testified further that he never left later than 6: 05 or 6 10 a in and that it wasvery seldom that he left that late.He also testified to the fact that his late returnswere caused by the amount of work he had to do on his trips. The undersigned creditslegitimate reasons for his late returns21His gross bread sales averaged$238 19 per week in July,$236 14 in August— and$201 53 in September.McGinnis was fist given route 24, but on June 29, 1941, he wasgiven route 18, which be retained until his discharge.22The college bought 1,857 loaves in July, 2,085 in August,and 888 in September.22McGinnis'average weekly bread sales for October was $208The difference between hissales in September and October could be partially accounted for by his sale to the collegeof 627 more loaves of bread in October than in September.24The respondent contends that McGinnis'ability to win this prize during a contestdemonstrates that his stales record generally was unwarrantedly high.While it may bethat McGinnis could have maintained a lower stales record,that fact lends little—if any,support to the claim that his stales record was the cause of McGinnis'discharge, sincehis higher stales average after he won the prize still remained lower than it had beenin July and August,during which time his supervisor,Childs,said he did a good job. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent,26was higher than that of McGinnis during the time that he hadthe route."Childs, the supervisor of McGinnis, testified that McGinnis' route 18 hadthe lowest stales record of any of Child's routes and that between August andNovember 1942 that route "was low on stale percentage," and a few days beforeMcGinnis was discharged Childs told McGinnis that everything about his workwas "in order, so far as he could see."The respondent, to support its contention that McGinnis' work record wasfaulty, introduced evidence that he was unsatisfactory to the route supervisorat Murphy, North Carolina, where McGinnis served his apprenticeship.24Thatevidence, however, is not persuasive in view of the fact that the respondentretained McGinnis in its employ after he returned from Murphy to Atlantaabout March 30, 1942, and, upon the recommendation of Supervisor Childs,promoted McGinnis to a better and a more lucrative route about June 29. Onthat occasion, Childs told McGinnis that he had done a good job on the previousroute and that he was glad that he had been given a better route.In view of all the facts, including the anti-union attitude of the respondent,the undersigned finds that the respondent did not discharge McGinnis for thereasons asserted by it, but that it discharged him, and 'thereafter refused himreinstatement, because of his activity on behalf of the Union and because of,his other concerted activity.By thus discriminating in regard to the hireand tenure of employment of McGinnis the respondent discouraged member-ship in the Union and interfered with, restrained, and coerced its employees,in the exercise of the rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in unfair labor prac-tices, itwill be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been found that the respondent has actively engaged in a campaign to-hinder and obstruct its employees in their right to self-organization and has-engaged in a course of conduct calculated to restrain and coerce its employees-26A government order effective about January 25, 1943, no longer permits thereturn of-stales.2nThe average weekly'stales percentage of McGinnis while he had route 18 was 14 47"while the combined stales percentage of his successors was 18 6427A letter from Frank Burrell, McGinnis' supervisor at Murphy to Mr. Ainau, thenthe respondent's plant manager at Atlanta, stated that McGinnis had "not shown theproper ability for me to give him any further consideration for this route here"McGinnistestified that after he had been In Murphy some time Burrell told him that he had found alocalman to take the Murphy routeAlthough the employment record card of McGinnis-was signed by Buriell at'the place the foreman would ordinailly sign in the case 'of atermination of employment, the only date of such termination given on this card was"11-7-42"and the only person who gave a reason thereon for a termination of employ-ment was S.W Swearingen,the respondent'sassistant plant managerBurrell did not-testify and no reason was given by the respondent for -his failure to do soThe under-signed credits McGinnis'explanation of the reason for his leaving Murphy and finds that,,he was not discharged at this time. COLUMBIA BAKING COMPANY497in the exercise of ,the rights guaranteed them in Section 7 of the Act. It willtherefore be recommended that the respondent cease and desist from suchactions.It has been found that the respondent discharged Luther Clayton Sargentand Densal Grover McGinnis and thereafter failed to reinstate Sargent becausehe assisted the Union and engaged in concerted activities for the purpose ofcollective bargaining and other mutual aid and protection and refused to re-instateMcGinnis for the same reasons. It will therefore be recommendedthat the respondent offer McGinnis full reinstatement to his former or sub-stantially equivalent position without prejudice to his seniority or other rightsand privileges.Itwill be further recommended that the respondent makeMcGinnis whole for any loss of pay that he may have suffered by reason ofhis discharge by payment to him of a sum equal to the amount which he wouldnormally have earned as wages from the date of his discharge to the date of theoffer of reinstatement less his net earnings, if any, during such period 2sSargent testified that he does not desire reinstatement to his former em-ployment.Therefore, it will not be recommended that the respondent offer himreinstatement.However, it will be recommended that the respondent makehim whole for any loss of pay he may have suffered by reason of his dischargeby payment to him of a sum equal to the amount which he would normallyhave earned as wages from the date of his discharge to the date upon whichhe started working steadily in the employment in which he was engaged atthe time of the hearing, less his net earnings, if any, during such period.2BUpon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1. International Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Truck Drivers and Helpers Local Union No. 728, is a labororganization, within the meaning of Section 2 (5) of the Act.2By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the respondent has engaged in andis engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.3.By discriminating in regard to the hire and tenure of employment ofDensal Grover McGinnis and Luther Clayton Sargent, thereby discouragingmembership in International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Truck Drivers and Helpers Local Union No. 728,the respondent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (3) of the Act.4The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act."By "net earnings" is meant earnings less expenses, such as for transportation room,and boaid, incurred by an employee in connection with obtaining work and working else-where than for the respondent which would not have been incurred but for the respond-ent's discrimination against him and the consequent necessity of his seeking employmentelsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpentersand Joinersof America, Lumber and Sawmill Workers Union, Local9x90, 8 N. L R B 440.Monica received for work performed upon Federal, State, county, municipal, or otherwork-ielief projects shall be considered as earningsSeeRepublic Steel Corporation vN. L. R B.,371 U. S. 7.zs SeeJoseph Stremel,doing business asCrow BarCoalCompanyandUnitedMine,Workers of America, District15, 48 N. L. R B. 660. Also see footnote 28,supra.540612 -44-vol. 51-32 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDATIONSUpon the basis of the above findings -of fact and conclusions of law, theundersigned recommendsthat the respondent, Columbia Baking Company d. b. a.Stone Baking Company, and its officers,agents, successors,and assigns shall:1.Cease and desist from :(a) discouragingmembership in International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Truck Drivers and HelpersLocal Union No. 728, or any other labor organization of its employees, by dis-charging or refusing to reinstate any of its employees,or inany other mannerdiscriminating in regard to their hire and tenure of employment or any otherterm or condition of their employment ;(b) In any othermannerinterferingwith, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form,join, or assistlabor organizations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, as guaranteed in Section 7of the Act2 Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer toDensalGroverMcGinnis immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to his seniorityand other rights and privileges and make him whole for any loss of pay he mayhave suffered, by reason of- the respondent's discriminationagainst him, bypayment to him of a sum equalto that which he normally would have earnedas wages fromthe date of his discharge to the date of the offer of reinstatement,less his netearningsduring said period; '0(b)Make Luther Clayton Sargent whole for any loss he may have sufferedby reason of the respondent's discrimination against him by payment to himof a sum equal to that which he ordinarily would have earned as wages fromthe date of his discharge to the date upon which he started working steadilyin the employment in which he was engaged at the time of the hearing less hisnet earnings during said period; 3'(c)Post immediately in conspicuous places in its placeof businessin Atlanta,Georgia, and maintain for a period of at least sixty (60) consecutive days fromthe date of posting, notices to its employees stating: (1) that the respondentwill not engage in the conduct from which it is recommended that it cease anddesist in paragraph 1 (a) and (b) of these recommendations; (2) that the re-spondent will take the affirmative action set forth in paragraph 2 (a) and (b)of these recommendations, and (3) that its employees are free to remain orbecome members of the International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Truck Drivers and Helpers Local UnionNo. 728, or any other labor organization and that the respondent will not dis-criminate against any employee because of membership or activity,in that or anyother labor organization ;(d)Notify theRegionalDirector for the Tenth Region in writingwithin ten(10) days from the receipt of this Intermediate Report what steps the respondenthas taken to comply herewith.It is also recommended that,unless onor before ten (10) days from the dateof the receipt of this Intermediate Report, the respondent notifies said RegionalDirectorin writingthat it will comply with the foregoing recommendations, theSee footnote 28,supra.ffi See footnote 28,supra. COLUMBIA BAKING COMPANY499National Labor Relations Board issue an grder requiring it to take the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended,effectiveOctober 28,1942-any party may within fifteen(15) days from the date of the entry of theorder transferring the case to the Board,pursuant to Section 32 of Article IIof said Rules and Regulations,file with the Board,Shoreham Building, Washing-ton, D.C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record or pro-ceeding(including rulings upon all motions or objections)as he relies upon,together with the original and four copies of a brief in support thereof.Asfurther provided in said Section 33, should any party desire permission to argueorally before the Board,request therefor must be made in writing to the Boardwithin ten(10) days after the date of the order transferring the case to theBoard.CARL C. WHEATON,Trial Examiner.Dated June 11, 1943.510012-44-vo 151-33